    Case 15-41333       Doc 52      Filed 05/10/19 Entered 05/10/19 14:49:03                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 41333
                                                CHAPTER 13
OTIS JAMES WHITTEN
                                                JUDGE CAROL A DOYLE

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: PHH MORTGAGE CO



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

4          31       XXXXXX2978                                $198.04          $198.04      $198.04

Total Amount Paid by Trustee                                                                $198.04


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-41333        Doc 52      Filed 05/10/19 Entered 05/10/19 14:49:03              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 15-41333-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 10th day of May, 2019.


Debtor:                                         Attorney:
OTIS JAMES WHITTEN                              GERACI LAW LLC
9640 S UNIVERSITY AVE                           55 E MONROE # 3400
CHICAGO, IL 60628                               CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
PHH MORTGAGE CO                                 PHH MORTGAGE
1 MORTGAGE WAY SBRP                             % CODILIS & ASSOCIATES
MT LAUREL, NJ 08054                             15W30 N FRONTAGE RD #100
                                                BURR RIDGE, IL 60527

Creditor:                                       Mortgage Creditor:
PHH MORTGAGE                                    INTERBANK MORTGAGE CO
% CODILIS & ASSOCIATES                          % DOVENMUEHLE MORTGAGE
15W30 N FRONTAGE RD #100                        1 CORPORATE CENTER DR #360
BURR RIDGE, IL 60527                            LAKE ZURICH, IL 60047

Mortgage Creditor:                              Mortgage Creditor:
WELLS FARGO BANK                                ILLINOIS SERVICE FEDERAL
% PIERCE & ASSOC                                SAVINGS & LOAN ASSOC
1 N DEARBORN #1300                              % CHUHAK & TECSON
CHICAGO, IL 60602                               30 S WACKER DR #2600
                                                CHICAGO, IL 60606

ELECTRONIC SERVICE - United States Trustee


Date: May 10, 2019                                           /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
